Citation Nr: 1611465	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  12-11 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to April 1982.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In February 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ), seated at the RO. A transcript of the hearing has been associated with the claims file. The VLJ agreed to hold the record open for sixty days to allow the Veteran an opportunity to supplement the record with additional evidence in support of his claim, however, to date, no such evidence has been received. 


FINDING OF FACT

Resolving all doubt in the Veteran's favor, arthritis, or degenerative joint disease (DJD) of the lumbar spine is of service origin.


CONCLUSION OF LAW

A lumbar spine disability, diagnosed to include arthritis, or DJD, was incurred in active service. 38 U.S.C.A. §§ 1101, 1131, 1133 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken in the decision below, a discussion of whether VA has met its duties of notification and assistance, including consideration of the sufficiency of the Board hearing pursuant to Bryant v. Shinseki, 23 Vet. App. 488 (2010), and 38 C.F.R. § 3.103(c)(2) (2015), is not required; and deciding the appeal at this time is not prejudicial to the Veteran.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131; 38 C.F.R.              § 3.303(a). In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Alternatively, under 38 C.F.R. § 3.303(b), the second and third Shedden/Caluza elements can be established through a demonstration of continuity of symptomatology. Continuity of symptomatology may be established if a claimant can demonstrate:  (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007). Symptoms, and not treatment, are the essence of any evidence of continuity of symptomatology.

For purposes of 3.303(b), where the Veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, the Veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013). Such chronic diseases, including arthritis, may also be presumed to have been incurred in or aggravated by service if it becomes manifest to a degree of 10 percent or more within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1131, 1133; 38 C.F.R. §§ 3.307, 3.309.
The Veteran's service treatment records are silent for any complaint, treatment, or diagnosis of a low back condition. 

However, in written statements and during his February 2016 Board hearing, the Veteran asserted that he was a parachutist during service and completed numerous jumps. He reported that during one jumping exercise at Fort Bragg, North Carolina, he was involved in a high-altitude entanglement with another jumper and landed on a tank. He asserted that he experienced low back pain at that time, and did not seek treatment for the same. He asserted that he has experienced his low back pain from that time to the present. He noted that he incurred a post-service back injury while working on a warehouse. 

In a March 2011 statement, one of the Veteran's fellow service members reported that he was with the Veteran at Fort Bragg and recalled an incident wherein the parachutists were landing in the wrong area. He reported that after the jump, the Veteran told him that he landed on a tank and injured his back, and that the Veteran's fatigues and backpack were torn. He asserted that he had been in contact with the Veteran since service and was aware that the Veteran continued to have back problems.

The Veteran's service separation document, his DD-214, indicates that his military occupational specialty (MOS) was crewman, however, he is in receipt of the parachutist badge. The Veteran is competent to report the circumstances of his service, including completing numerous parachute jumps and falling on a tank after a high-altitude entanglement. The Veteran's fellow service member is competent to report as to what he observed of the specific jumping exercise and what he heard from the Veteran or observed of the Veteran's clothing and equipment. There is no evidence that the Veteran, or his fellow service member, are not credible in this regard. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). The Board thus finds that there is probative evidence, in the form of competent and credible testimony from the Veteran and his fellow service member, that he was a parachutist during service, completing numerous jumps, and injuring his back during service. 

The Veteran's post-service VA and private treatment records demonstrate that he began to report low back pain in as early as 2007. In this regard, however, in an October 2009 VA Form 21-4142, Authorization and Consent to Release Information to the VA, the Veteran identified one provider of private treatment and reported that over the past 20 years he had seen a number of physicians, chiropractors, and pain management clinics and could not find the pertinent information in order to identify them as sources of records relevant to his appeal. 

During private treatment in October 2007, the Veteran was diagnosed with an acute exacerbation of chronic low back pain from moving his motorcycle; and during treatment in November 2007, the Veteran reported a fracture to his back several years prior. During VA treatment in September 2008, the treatment provider reported that the Veteran had a history of DJD of the low back and diagnosed him with DJD, multiple sites. During VA treatment in April 2013, the Veteran was diagnosed with DJD of the lumbar spine.

On VA examination in February 2010, the Veteran reported that his back had been hurting since 1982 or 1983 and reported that he had been treated for the same in 1983; however, he could not remember the provider of such treatment. He reported that he had fractured his back one year after he left service, in 1983. The examiner reported that results of an X-ray examination dated in September 2009 revealed degenerative disc disease (DDD); however, the examiner diagnosed the Veteran with lumbar DDD and lumbar DJD. The examiner provided a negative etiological opinion as to whether the Veteran's lumbar spine disability was incurred in or aggravated by service on the basis that there was no record of in-service treatment for a back condition and there was evidence of a post-service back injury. 

In a December 2010 statement, one of the Veteran's private treatment providers reported that the Veteran asserted that his low back pain started during service, in 1981, and that he was injured while jumping and landing on a tank. The Veteran was recorded as reporting that he had made more than eighty parachute jumps from 1978 to 1982, and in another portion of the statement, he was recorded as reporting a history to include 100 to 150 parachute jumps. The Veteran was recorded as reporting that he did not seek treatment for his back injury during service, as he was involved in special operations. The private treatment provider noted the Veteran's treatment history and reported that the Veteran had some degenerative changes, and opined that such were consistent with a history of multiple parachute jumps. 

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion. Sklar v. Brown, 5 Vet. App. 140 (1993). The private treatment provider, in his December 2010 statement, simply reported that the Veteran's current lumbar spine disability was consistent with a history of multiple parachute jumps, and did not provide a reasoned basis for his conclusion. Thus, the opinion lacks some probative value.

However, after resolving all reasonable doubt in the Veteran's favor, the Board finds that his current lumbar spine disability, diagnosed to include arthritis, or DJD, is related to service. The Veteran has a current diagnosis of, in pertinent part, arthritis, or DJD of the lumbar spine, and there is of record evidence that he earned the parachutist badge during service and is thus presumed to have parachuted on a number of occasions during service. Also, of record is his competent and credible account, and that of his fellow service member, of an in-service incident wherein he injured his lumbar spine and experienced lumbar spine symptoms during and since separation from service to the present. Layno, 6 Vet. App. 465, 470; Walker, 708 F.3d 1331, 1337-39. In this regard, no party argues that the Veteran did not incur post-service back injuries, however, there remains the probative evidence cited herein that he experienced lumbar spine symptoms from the time of the service to the present, warranting service connection pursuant to Walker. Service connection for a lumbar spine disability, diagnosed to include arthritis, or DJD, is warranted. The appeal is granted.









							(Continued on the next page)

ORDER

Service connection for a lumbar spine disability, diagnosed to include arthritis or DJD, is granted.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


